AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case
                                                                                                               FILED
                                                                                                               OCT 2 3 2018
                                     UNITED STATES DISTRICT COUR
                                                                                                       CLERK, U.S. DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                    BY                       DEPUTY
                 UNITED STATES OF AMERICA                            JUDGMENT IN ACRI
                                v.                                   (For Offenses Committed On or After November I, 1987)
                    Ever AGUILAR-PEREZ
                                                                        Case Number:        18CR2988-BAM

                                                                     ROBERT REXRODE, CJA
                                                                     Defendant's Attorney
REGISTRATION NO.                63707298


The Defendant:
rgJ    pleaded guilty to count(s)     1 OF THE SUPERSEDING MISDEMEANOR INFORMATION

D   was found guilty on count(s)
    after a nlea of not !miltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                     Nature of Offense                                                                Number(s)
8 USC 1325                          IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR)                                               1




       The defendant is sentenced is provided on page 2 of this judgment

D      The defendant has been found not guilty on count(s)

""' c       ()    OF THE UNDERLYING                            are Dismissed without prejudice on the motion of the United States.
LC>!    ount s    INFORMATION

       Assessment : REMITTED
[:gJ



[:gjNo fine                D Forfeiture pursuant to order filed                                          , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.




                                                                                                                 18CR2988-BAM
•
    AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

    DEFENDANT:                Ever AGUILAR-PEREZ                                                       Judgment - Page 2 of 2
    CASE NUMBER:              18CR2988-BAM




                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     150DAYS




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D    The defendant shall surrender to the United States Marshal for this district:
           D    at                                                on
           D    as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
          Prisons:
           D    on or before
           D    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.

                                                           RETURN
    I have executed this judgment as follows:

          Defendant delivered on


    at   ~~~~~~~~~~~~
                                             , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL


                                                                                                         18CR2988-BAM
